 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     ALESIA ANN PHILLIPS,                            )    Civil No. 2:18-cv-02307-KJN
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER FOR A
                                                     )    SECOND EXTENSION OF TIME FOR
16                  v.                               )    DEFENDANT TO FILE HER
17                                                   )    RESPONSIVE BRIEF
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 15 days
24   to file his responsive brief. Defendant respectfully requests this extension of time because of an
25   extremely heavy accumulated workload because of a two week vacation over the holidays,
26   including three district court briefs and a district court merits hearing due in the upcoming week.
27   This extension will permit the undersigned to properly review the lengthy administrative record
28   of nearly 1,100 pages.


                                                      1
 1               The new due date for Defendant’s responsive brief will be Tuesday, February 4, 2020.
 2
 3
                                                     Respectfully submitted,
 4
 5   Date: January 17, 2020                          WEEMS LAW OFFICES

 6                                            By:    /s/ Robert Weems*
                                                     ROBERT WEEMS
 7                                                   * By email authorization on January 16, 2020
 8                                                   Attorney for Plaintiff

 9
     Date: January 17, 2020                          McGREGOR W. SCOTT
10
                                                     United States Attorney
11
                                              By:    /s/ Michael K. Marriott
12                                                   MICHAEL K. MARRIOTT
                                                     Special Assistant United States Attorney
13
                                                     Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19
20                                                   ORDER
21   APPROVED AND SO ORDERED:
22
23   Dated: January 22, 2020
24
25
26
     phil.2307

27
28


                                                        2
